MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    May 22 2018, 9:59 am

regarded as precedent or cited before any                                     CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Lakesha L. Norington                                     Curtis T. Hill, Jr.
Westville, Indiana                                       Attorney General of Indiana
                                                         James B. Martin
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Lakesha L. Norington (aka)                               May 22, 2018
Shawntrell H. Norington,                                 Court of Appeals Case No.
Appellant-Petitioner,                                    49A05-1707-PC-1966
                                                         Appeal from the Marion Superior
        v.                                               Court
                                                         The Honorable Grant W.
State of Indiana,                                        Hawkins, Judge
Appellee-Respondent.                                     Trial Court Cause Nos.
                                                         49G05-0309-PC-155245
                                                         49G05-0307-FB-111827



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1707-PC-1966 | May 22, 2018               Page 1 of 7
[1]   Lakesha Norington appeals the post-conviction court’s denial of her petition for

      post-conviction relief. She raises one issue which we revise and restate as

      whether the post-conviction court erred in denying her petition. We affirm.


                                      Facts and Procedural History

[2]   On April 21, 2004, pursuant to a plea agreement, Norington agreed to plead

      guilty to robbery in cause number 49G05-0307-FB-111827 (“Cause No.

      111827”) and to burglary as a class C felony and voluntary manslaughter in

      cause number 49G05-0309-MR-155245 (“Cause No. 155245”). Norington v.

      State, No. 49A04-0702-CR-112, slip op. at 3 (Ind. Ct. App. September 10,

      2007). At a May 12, 2004 sentencing hearing, the trial court sentenced

      Norington to twelve years for robbery, eight years for burglary, and forty years

      for voluntary manslaughter to be served consecutively. Id. at 3-4.


[3]   In her direct appeal, Norington argued that the trial court abused its discretion

      in considering elements of the crimes of robbery and manslaughter as

      aggravators in sentencing her to aggravated consecutive terms, and this Court

      affirmed. Id. at 2, 5.


[4]   On February 7, 2005, Norington filed a pro se petition for post-conviction relief.1

      On March 25, 2009, the post-conviction court issued a fifteen-page order

      indicating that it held an evidentiary hearing on July 30, 2008, and denying




      1
        The petition states: “Case No. 03-111827.” Appellant’s Appendix Volume 2 at 53. Under the “03-111827,”
      the form states: “(To be supplied by the clerk of the court).” Id.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1707-PC-1966 | May 22, 2018          Page 2 of 7
      Norington’s petition for post-conviction relief.2 Norington did not appeal the

      court’s March 25, 2009 order.


[5]   On July 10, 2017, Norington filed a “Petition to File Belated Motion to Correct

      Error.” Appellant’s Appendix Volume 5 at 8. In her petition, Norington

      mentioned Post-Conviction Rule 2, her February 7, 2005 petition for post-

      conviction relief, and that she had been in segregation since December 29,

      2010, without “adequate legal assistances from person(s) trained in criminal law

      that could have allowed [her] to file a motion to correct error sooner of [her]

      own accord.” Appellant’s Appendix Volume 5 at 9. She asserted that she was

      seized in violation of the Fourth Amendment due to an illegal search. She

      alleged that she submitted a “P.C.R. 2 Petition again incorporating both above

      cause numbers” on May 25, 2016. Id. at 10. She stated that no timely and

      adequate motion to correct error was filed for her by any state appointed

      counsel and that the failure to file such a motion was not due to her fault but

      due to the fault of State representatives. She stated that she had presented

      twelve grounds for relief and the court had refused to address them on their

      merits under Ind. Post-Conviction Rule 1(6).


[6]   On July 13, 2017, the post-conviction court denied Norington’s petition.3

      Entries in the chronological case summaries for Cause Nos. 111827 and 155245




      2
          The court’s March 25, 2009 order lists both Cause No. 155245 and Cause No. 111827.
      3
          The record does not contain a copy of the court’s July 13, 2017 order.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1707-PC-1966 | May 22, 2018      Page 3 of 7
      dated July 13, 2017, state that Norington must seek permission from the

      Indiana Court of Appeals to file a successive petition for post-conviction relief.

      Discussion


[7]   The issue is whether the post-conviction court erred in denying Norington’s

      petition. Norington appears to argue that the post-conviction court denied her

      petition without any rationale, her conviction was obtained in violation of her

      constitutional rights, and the “trial court did not adequately review the Petition,

      its arguments, its supporting legal authorities to then determine if there are

      grounds for allowing the filing of belated motion to correct error.” Appellant’s

      Brief at 13.


[8]   The State argues that the post-conviction court was within its discretion in

      denying Norington’s petition because it correctly recognized it as an

      unauthorized successive petition for post-conviction relief. It argues that

      Norington’s Petition to File a Belated Motion to Correct error has no

      relationship to her direct appeal and she is not an eligible defendant under Ind.

      Post-Conviction Rule 2(2).


[9]   Ind. Post-Conviction Rule 2(2) is titled “Belated Motion to Correct Error” and

      provides in part:


              An eligible defendant convicted after a trial or plea of guilty may
              petition the court of conviction for permission to file a belated
              motion to correct error addressing the conviction or sentence, if:

                      (1) no timely and adequate motion to correct error was
                      filed for the defendant;

      Court of Appeals of Indiana | Memorandum Decision 49A05-1707-PC-1966 | May 22, 2018   Page 4 of 7
                       (2) the failure to file a timely motion to correct error was
                       not due to the fault of the defendant; and

                       (3) the defendant has been diligent in requesting
                       permission to file a belated motion to correct error under
                       this rule.

       An “eligible defendant” is defined in Rule 2 as “a defendant who, but for the

       defendant’s failure to do so timely, would have the right to challenge on direct

       appeal a conviction or sentence after a trial or plea of guilty by filing a notice of

       appeal, filing a motion to correct error, or pursuing an appeal.” Norington has

       already brought a direct appeal, and this Court affirmed. Accordingly, we

       cannot say that Norington is an eligible defendant for purposes of Ind. Post-

       Conviction Rule 2. See Hovis v. State, 952 N.E.2d 231, 234 (Ind. Ct. App. 2011)

       (“We agree with the State that [the defendant] is no longer an eligible defendant

       as defined under [Ind. Post-Conviction Rule 2] as [the defendant] already took

       and received a timely direct appeal following his guilty plea, in which he could

       have presented the perceived sentencing error.”), trans. denied.


[10]   To the extent Norington’s petition to file a belated motion to correct error

       relates to the denial of her original petition for post-conviction relief, reversal is

       not warranted. The post-conviction court’s March 25, 2009 order denying

       Norington’s petition constitutes a final judgment. See Post-Conviction Rule

       1(6) (“The court shall make specific findings of fact, and conclusions of law on

       all issues presented, whether or not a hearing is held. . . . This order is a final

       judgment.”). “An appeal may be taken by the petitioner or the State from the




       Court of Appeals of Indiana | Memorandum Decision 49A05-1707-PC-1966 | May 22, 2018   Page 5 of 7
       final judgment in this proceeding, under rules applicable to civil actions.” Ind.

       Post-Conviction Rule 1(7).


[11]   Ind. Trial Rule 59(C) and Ind. Appellate Rule 9(A)(1) required Norington to

       either file a motion to correct error or a notice of appeal within thirty days of

       the court’s March 25, 2009 order. However, Norington did not do so. Ind.

       Appellate Rule 9(A)(5) provides that “[u]nless the Notice of Appeal is timely

       filed, the right to appeal shall be forfeited except as provided by [Post-

       Conviction Rule 2],” which is not applicable in the present case. See Greer v.

       State, 685 N.E.2d 700, 702 (Ind. 1997) (holding that Post-Conviction Rule 2

       was a vehicle for belated direct appeals alone and “provides a method for

       seeking permission for belated consideration of appeals addressing conviction,

       but does not permit belated consideration of appeals of other post-judgment

       petitions”); Taylor v. State, 939 N.E.2d 1132, 1135 (Ind. Ct. App. 2011) (holding

       that the petitioner could not use Post-Conviction Rule 2(1) “as a vehicle for

       filing a belated notice of appeal from his post-conviction relief proceeding”).

       Accordingly, we cannot say that the court erred in denying Norington’s motion.

       See Strowmatt v. State, 779 N.E.2d 971, 975 (Ind. Ct. App. 2002) (holding that

       the petitioner forfeited his right to appeal the denial of his petition of post-

       conviction relief where the notice of appeal was not filed within thirty days of

       the denial); Sceifers v. State, 663 N.E.2d 1191, 1192-1193 (Ind. Ct. App. 1996)

       (holding that Post-Conviction Rule 2 applies only to matters on direct appeal

       and that the trial court properly denied a petition to file a belated motion to

       correct error), trans. denied, cert. denied, 519 U.S. 895, 117 S. Ct. 239 (1996).


       Court of Appeals of Indiana | Memorandum Decision 49A05-1707-PC-1966 | May 22, 2018   Page 6 of 7
[12]   To the extent Norington’s motion constitutes a petition for post-conviction

       relief, we observe that Norington previously filed a petition for post-conviction

       relief, which was unsuccessful. Under Ind. Post-Conviction Rule 1(12), a

       petitioner must file, with the Clerk of the Indiana Supreme Court and Indiana

       Court of Appeals, a petition seeking permission to file a successive post-

       conviction petition as well as a proposed successive petition for post-conviction

       relief. See Ind. Post-Conviction Rule 1(12)(a). If a petitioner establishes a

       “reasonable possibility that [he] is entitled to postconviction relief,” this Court

       will authorize the filing of the successive post-conviction petition, which is then

       filed in the court where the petitioner’s first post-conviction relief petition was

       adjudicated. Ind. Post-Conviction Rule 1(12)(b), (c). Norington was required

       to request permission to file a second, or successive, petition for post-conviction

       relief, but she did not follow the proper procedure for filing a successive

       petition.


                                                   Conclusion

[13]   For the foregoing reasons, we affirm the post-conviction court’s order.


[14]   Affirmed.


       Bailey, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1707-PC-1966 | May 22, 2018   Page 7 of 7